BISHOP, J., pro tem.
The notice of appeal, filed February 15, 1936, states that the plaintiffs appeal “from that *737certain order made and entered in the above entitled action on the 31st day of January, 1936, denying plaintiffs’ motion for a new trial”. The motion was made upon several of the grounds given as causes for a new trial in section 657 of the Code of Civil Procedure; reliance was not placed upon the provisions of section 953e of that code.
The order denying a motion for a new trial, so grounded, is not an appealable order. (Sec. 963, Code Civ. Proc.; 1 Cal. Jur. Ten-Year Supp. 296.)
The appeal is dismissed.
Houser, P. J., and Doran, J., concurred.